Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/2021 has been entered.
 
Allowable Subject Matter
Claims 1-3, and 6-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 16 19 and 20 require one or more tables with first motion candidates derived from previous blocks, .constructing a motion candidate list for a current block based on first motion candidates in the table and at least one second motion candidate, the motion candidate list adding the first motion candidate before the second motion candidate, and the second motion candidate is derived as a pairwise average from motion candidates that are already on the list, adding the second motion candidate as the last candidate in the list of a merge list when the merge list is has one less than the maximum allowed number of candidates and converting the encoded block to a coded bitstream using the motion candidate list. 
The closest arts are Zhao, Hsu and Zhang. Zhao teaches constructing a motion candidate list including first and second candidates using spatial and temporal candidates from neighboring blocks and 
Claims 2-3, 6-15, 17-18 and 21-22 depend from claims 1, 16, 19 and 20 respectively and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423